DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the frame" in line 11.  There is insufficient antecedent basis for this limitation in the claim. Claims 8-14 are rejected due to their dependence on claim 7.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 11-13, 15-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wiethorn (US 20210032080 A1).

Regarding Claim 1, Wiethorn teaches a worksite control system comprising: 
a communication system configured to receive weather data corresponding to a worksite (Wiethorn [0032] The processor 170 then receives weather data for the area of interest via the wireless transceiver. The weather data may include ongoing wind speed readings and lightning information as well as more general weather forecasting, weather watches, weather warnings, and weather information. Also see Fig. 3 176 Transceiver); 
a weather model generation logic configured to generate a weather model based on the weather data (Wiethorn [0018] a weather service 129 provides weather forecasts, warnings of hazardous weather, and other weather-related services to the field F and the cloud C for the purposes of protection, safety, and general information. In one embodiment, the weather service 129 provides these weather-related services to organizations and general public.); 
a worksite action identification logic configured to identify a worksite action based on the weather model (Wiethorn [0045] a weather service is in communication with each of the CRL apparatus and the cloud-based CRL server. At decision block 302, a designation of the crane and the CRL apparatus ; and 
a control signal generator configured to generate a machine control signal that controls a machine associated with the worksite based on the identified worksite action (Wiethorn [0026] When the load factor reaches a predetermined value, an overload is judged by the override portion 141, and a stop signal is then sent to the automatic stop valve 132, which may be a solenoid valve, for example, and the crane operation automatically stops.).

Regarding Claim 2, Wiethorn further teaches wherein the worksite action identification logic is configured to identify a conditional rule that maps an input weather criterion in the weather model to the worksite action (Wiethorn [0024] the CRL apparatus 50 and the smart device 110, in combination, issue a notification if the wind speeds are in excess of 20 mph (32 kph), 25 mph (40 kph), or 30 mph (48 kph), based on the crane configuration and it corresponding limits. In one implementation, winds at 20 mph (32 kph) or 25 mph (40 kph) cause a warning and winds at 30 mph (48 kph) cause a stop work warning. The weather issues monitored may also include lightning warnings.).

Regarding Claim 3, Wiethorn further teaches conditional rule selection logic configured to select the conditional rule from a plurality of conditional rules that each map an input weather criterion to a corresponding worksite action (Wiethorn [0024] the CRL apparatus 50 and the smart device 110, in combination, issue a notification if the wind speeds are in excess of 20 mph (32 kph), 25 .

Regarding Claim 4, Wiethorn further teaches conditional rule generation logic configured to: 
receive a weather criterion user input that defines the input weather criterion (Wiethorn [0039] The CRL application 250 includes a user interface (UI) interaction and generation module 252 […] weather data 274; also see Fig. 7 312); 
receive a worksite action user input that defines the worksite action (Wiethorn [0040] The office/ticket data 272 may also include information about job assignments, including having input data on specific questions based on limitation containment in accordance with applicable local, state, and national standards. Such job input information may also include the job ticket specifying a job number and job name assignment. An operator may be assigned to a job number and job name assignment and the smart device being utilized by the operator may be employed to answer a series of questions concerning the need for riggers, signal person, and/or lift director.; also see Fig. 7 302); and 
generate the conditional rule based on the weather criterion user input and the worksite action (Wiethorn [0045] a weather service is in communication with each of the CRL apparatus and the cloud-based CRL server. At decision block 302, a designation of the crane and the CRL apparatus is determined. The crane and the CRL apparatus may be “Not In Use,” “At Job Site,” or “In Transit.” A GPS unit associated with the CRL application 250 determines location and provides input into the status of the apparatus, which informs what notifications, if any, should be sent. With respect to the designation .

Regarding Claim 5, Wiethorn further teaches generate a user interface with a weather criterion user input mechanism and a worksite action user input mechanism (Wiethorn [0040] The UI interaction and generation module 252 generates a user interface that allows the end user to specify parameters that may be utilized to generate various reports and notifications.); 
based on user actuation of the weather criterion user input mechanism, define the input weather criterion (Wiethorn [0039] The CRL application 250 includes a user interface (UI) interaction and generation module 252 […] weather data 274; also see Fig. 6 and note that the User Interface 252 allows access to weather data when allowing the user to specify parameters); and 
based on user actuation of the worksite action user input mechanism, define the worksite action (Wiethorn [0040] The office/ticket data 272 may also include information about job assignments, including having input data on specific questions based on limitation containment in accordance with applicable local, state, and national standards. Such job input information may also include the job ticket specifying a job number and job name assignment. An operator may be assigned to a job number and job name assignment and the smart device being utilized by the operator may be employed to answer a series of questions concerning the need for riggers, signal person, and/or lift director.; also see Fig. 6 and note that the User Interface 252 allows access to Office/Ticket data when allowing the user to specify parameters).

Regarding Claim 6, Wiethorn further teaches wherein the weather model is based on one or more of current weather on the worksite or a weather forecast for a future time period (Wiethorn [0018] a weather service 129 provides weather forecasts, warnings of hazardous weather, and other .

Regarding Claim 7, Wiethorn further teaches wherein the machine control signal controls a mobile work machine comprising: 
a set of ground engaging elements movably supported by the frame and driven by a power source to drive movement of the mobile work machine (Wiethorn [0014] ] As shown, the crawler crane 12 includes a crane body 16 having a boom 18 mounted thereto so as to be hoisted and lowered. Additionally, a lower undercarriage 20 with a set of parallel tracks 22 having endless treads 24 provide stability and mobility to the crawler crane 12. See Fig. 1 16, 20, 22, and 24); 
a movable element movably supported by the frame to move relative to the frame (Wiethorn [0014] the crawler crane 12 includes a crane body 16 having a boom 18 mounted thereto so as to be hoisted and lowered. See Fig. 1 18); 
an actuator coupled to the movable element to controllably drive movement of the movable element (Weithorn [0014] A winch 26 is also secured to the crane body 16 to drive the boom 18 to be hoisted and lowered through a gantry 28 and boom hoist assembly 30. See Fig. 1 26 and 18); and 
a controller configured to generate an actuator control signal, indicative of a commanded movement of the actuator, and provides the actuator control signal to the actuator to control the actuator to perform the commanded movement (Wiethorn [0026] When the load factor reaches a predetermined value, an overload is judged by the override portion 141, and a stop signal is then sent to the automatic stop valve 132, which may be a solenoid valve, for example, and the crane operation automatically stops.).

Regarding Claim 8, Wiethorn further teaches wherein the machine control signal comprises a restriction signal that restricts the commanded movement (Wiethorn [0026] When the load factor reaches a predetermined value, an overload is judged by the override portion 141, and a stop signal is then sent to the automatic stop valve 132, which may be a solenoid valve, for example, and the crane operation automatically stops.).

Regarding Claim 9, Wiethorn teaches wherein the worksite action identification logic is configured to: determine that the weather model indicates a threshold wind speed (Wiethorn [0024] the CRL apparatus 50 and the smart device 110, in combination, issue a notification if the wind speeds are in excess of 20 mph (32 kph), 25 mph (40 kph), or 30 mph (48 kph), based on the crane configuration and it corresponding limits.); and 
generate, based on the determination, the restriction signal to set a height restriction for the movable element (Wiethorn [0024] In one implementation, winds at 20 mph (32 kph) or 25 mph (40 kph) cause a warning and winds at 30 mph (48 kph) cause a stop work warning. Note that a stop work signal is the same as restricting the height to its resting position).

Regarding Claim 11, Wiethorn further teaches positioning system compensation logic (Wiethorn [0032] The processor 170 is then caused by the processor-executable instructions to determine an area of interest based on locationing data received from the global positioning system (GPS) unit 188.) configured to: identify an impact of the weather at the worksite on positioning information generated by a position detection system associated with the mobile work machine; and generate compensated position information based on the identified impact (Wiethorn [0032] The processor 170 then receives weather data for the area of interest via the wireless transceiver. The weather data may include ongoing wind speed readings and lightning information as well as more .

Regarding Claim 12, Wiethorn further teaches wherein the machine control signal controls a data storage system to store machine performance metrics that represent worksite performance of the mobile work machine and are correlated to the weather data (Wiethorn [0041] The report modules 260 may be executed to containerize and annotate the data elements to generate the required report or reports. The report modules 260 may also assist an investigator or owner in the event of incident occurring. The cloud C and, in particular, the CRL database 124 captures and stores all data, which can be used to generate various reports following an incident. In one implementation, following an incident, all of the data stored in the cloud C may be locked and only accessible by designated parties. Additionally, by way of example, the reports modules 260 may generate crane usage reports that allow an owner to determine actual hours of use for financial evaluation of each crane. By way of further example, the report modules 260 may also provide detailed records about the service times and hours of each crane. Such records may be an asset for insurances purposes and stored at a main office of the owner.).

Regarding Claim 13, Wiethorn further teaches machine servicing determination and control logic configured to: 
determine an effect of worksite conditions, based on the weather model, on a component of the mobile work machine (Wiethorn [0024] Each time wind speed increases by a factor of two, the pressure it exerts increases by a factor of four. Therefore, a crane working with a 12 mile-per-hour wind that suddenly increases to 24 mph has an instant load resistance increasing by four times.); and 
generate the machine control signal to control a communication system to send a notification to a remote computing system indicative of the effect on the component of the mobile work machine (Wiethorn [0024] the CRL apparatus 50 and the smart device 110, in combination, issue a notification if the wind speeds are in excess of 20 mph (32 kph), 25 mph (40 kph), or 30 mph (48 kph), based on the crane configuration and it corresponding limits.).

Regarding Claim 15, Wiethorn teaches a method performed by a computing system, the method comprising: 
receiving, by a communication system, weather data corresponding to a worksite (Wiethorn [0032] The processor 170 then receives weather data for the area of interest via the wireless transceiver. The weather data may include ongoing wind speed readings and lightning information as well as more general weather forecasting, weather watches, weather warnings, and weather information. Also see Fig. 3 176 Transceiver); 
generating a weather model based on the weather data (Wiethorn [0032] The processor 170 then receives weather data for the area of interest via the wireless transceiver. The weather data may include ongoing wind speed readings and lightning information as well as more general weather forecasting, weather watches, weather warnings, and weather information. Also see Fig. 1 129 Weather service); 
identify a conditional rule that maps an input weather criterion in the weather model to a worksite action (Wiethorn [0045] a weather service is in communication with each of the CRL apparatus and the cloud-based CRL server. At decision block 302, a designation of the crane and the CRL apparatus is determined. The crane and the CRL apparatus may be “Not In Use,” “At Job Site,” or “In Transit.” A GPS unit associated with the CRL application 250 determines location and provides input into the status of the apparatus, which informs what notifications, if any, should be sent. With respect to the ; and 
generating a machine control signal that controls a machine associated with the worksite based on the identified worksite action (Wiethorn [0026] When the load factor reaches a predetermined value, an overload is judged by the override portion 141, and a stop signal is then sent to the automatic stop valve 132, which may be a solenoid valve, for example, and the crane operation automatically stops.).

Regarding Claim 16 Wiethorn further teaches wherein the weather model is based on one or more of current weather on the worksite or a weather forecast for a future time period (Wiethorn [0018] a weather service 129 provides weather forecasts, warnings of hazardous weather, and other weather-related services to the field F and the cloud C for the purposes of protection, safety, and general information. In one embodiment, the weather service 129 provides these weather-related services to organizations and general public.).

Regarding Claim 17, Wiethorn further teaches wherein the machine comprises a mobile work machine having a movable element movably supported by a frame (Wiethorn [0014] the crawler crane 12 includes a crane body 16 having a boom 18 mounted thereto so as to be hoisted and lowered. See Fig. 1 18) and an actuator coupled to the movable element to controllably drive movement of the movable element (Weithorn [0014] A winch 26 is also secured to the crane body 16 to drive the boom 18 to be hoisted and lowered through a gantry 28 and boom hoist assembly 30. See Fig. 1 26 and 18), and further comprising: 
generating a restriction signal that restricts a commanded movement of the actuator (Wiethorn [0026] When the load factor reaches a predetermined value, an overload is judged by the override portion 141, and a stop signal is then sent to the automatic stop valve 132, which may be a solenoid valve, for example, and the crane operation automatically stops.).

Regarding Claim 19, Wiethorn teaches a mobile work machine (Wiethorn [0014] A crawler crane 12 and a tower crane 14 are positioned in field F at a job site. It should be appreciated that although a crawler crane and a tower crane are depicted, the teachings presented herein work with any type of crane.) comprising: 
a frame (Wiethorn [0014] As shown, the crawler crane 12 includes a crane body 16 having a boom 18 mounted thereto so as to be hoisted and lowered. See Fig. 1 16); 
a set of ground engaging elements movably supported by the frame and driven by a power source to drive movement of the mobile work machine on a worksite (Wiethorn [0014] Additionally, a lower undercarriage 20 with a set of parallel tracks 22 having endless treads 24 provide stability and mobility to the crawler crane 12. See Fig. 1 20, 22, and 24); 
a movable element movably supported by the frame to move relative to the frame (Wiethorn [0014] the crawler crane 12 includes a crane body 16 having a boom 18 mounted thereto so as to be hoisted and lowered. See Fig. 1 18); 
an actuator coupled to the movable element to controllably drive movement of the movable element (Weithorn [0014] A winch 26 is also secured to the crane body 16 to drive the boom 18 to be hoisted and lowered through a gantry 28 and boom hoist assembly 30. See Fig. 1 26 and 18); and 
a control system (Wiethorn [0028] The processor 170 may process instructions for execution within the computing device; also see [0030] The memory 172 and the storage 174 are accessible to the  configured to: 
receive a restriction control signal that is based on a weather model indicative of weather corresponding to the worksite and represents a movement restriction (Wiethorn [0045] a weather service is in communication with each of the CRL apparatus and the cloud-based CRL server. At decision block 302, a designation of the crane and the CRL apparatus is determined. The crane and the CRL apparatus may be “Not In Use,” “At Job Site,” or “In Transit.” A GPS unit associated with the CRL application 250 determines location and provides input into the status of the apparatus, which informs what notifications, if any, should be sent. With respect to the designation “At Job Site,” the methodology advances to decision block 304. The designation “At Job Site” means the crane's presence at the work site has been arranged and on-site responsibilities will be executed.); and 
generate an actuator control signal, indicative of a commanded movement of the actuator, based on the movement restriction (Wiethorn [0026] When the load factor reaches a predetermined value, an overload is judged by the override portion 141, and a stop signal is then sent to the automatic stop valve 132, which may be a solenoid valve, for example, and the crane operation automatically stops.).

Regarding Claim 20, Wiethorn further teaches wherein the control system is configured to: 
determine that the weather model indicates a threshold wind speed (Wiethorn [0024] the CRL apparatus 50 and the smart device 110, in combination, issue a notification if the wind speeds are in excess of 20 mph (32 kph), 25 mph (40 kph), or 30 mph (48 kph), based on the crane configuration and it corresponding limits.); and 
set a height restriction for the movable element based on the movement restriction (Wiethorn [0024] In one implementation, winds at 20 mph (32 kph) or 25 mph (40 kph) cause a warning and winds .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wiethorn (US 20210032080 A1) in view of Breiner et al. (CA 2980350 A1), hereinafter "Breiner".

Regarding Claim 10, Wiethorn is not relied upon to teach wherein the worksite action identification logic is configured to: 
determine that the weather model indicates a threshold temperature; and 
generate, based on the determination, a start-up signal to start an engine of the mobile work machine.
Breiner teaches wherein the worksite action identification logic is configured to: 
determine that the weather model indicates a threshold temperature (Breiner [0105] As an example, the first parameter values 530 from the vehicle sensors 342 may 12 correspond to engine temperatures, lubricant temperatures, coolant temperatures, and/or 13 ambient temperatures from one or more of the respective temperature sensors. When 14 the first parameter values 530 representing such temperatures reach a predetermined threshold of an associated start initiation condition 540,); and 
generate, based on the determination, a start-up signal to start an engine of the mobile work machine (Breiner [0105] the start system 110 may 16 generate the start command 560 to start the engine 240 to avoid further decreases in 17 temperature and/or to warm the respective vehicle element.).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Wiethorn in view of Breiner to teach wherein the worksite action identification logic is configured to: 
determine that the weather model indicates a threshold temperature; and 
generate, based on the determination, a start-up signal to start an engine of the mobile work machine, because unaddressed cold conditions may delay or prevent a manual start by the operator at a later time. As an example, it may be undesirable to operate an engine 240 at very low temperatures. Such operation may result in condensation, emission, and/or efficiency issues (Breiner [0090]).

Regarding Claim 18, Wiethorn is not relied upon to teach determining that the weather model indicates a threshold temperature; and 
generating, based on the determination, a start-up signal to start an engine of the mobile work machine.
Breiner teaches determining that the weather model indicates a threshold temperature (Breiner [0105] As an example, the first parameter values 530 from the vehicle sensors 342 may 12 correspond to engine temperatures, lubricant temperatures, coolant temperatures, and/or 13 ambient temperatures from one or more of the respective temperature sensors. When 14 the first parameter values 530 representing such temperatures reach a predetermined threshold of an associated start initiation condition 540,); and 
generating, based on the determination, a start-up signal to start an engine of the mobile work machine (Breiner [0105] the start system 110 may 16 generate the start command 560 to start the engine 240 to avoid further decreases in 17 temperature and/or to warm the respective vehicle element.).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Wiethorn in view of Breiner to teach determining that the weather model indicates a threshold temperature; and 
generating, based on the determination, a start-up signal to start an engine of the mobile work machine., because unaddressed cold conditions may delay or prevent a manual start by the .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wiethorn (US 20210032080 A1) in view of de Kontz et al. (US 20160298306 A1), hereinafter "de Kontz".

Regarding Claim 14, Wiethorn further teaches identify a plurality of worksite operations to be performed on the worksite (Wiethorn [0006] FIG. 1 is a schematic block diagram depicting one embodiment of a system utilizing CRL apparatuses on multiple cranes; also see [0045] a weather service is in communication with each of the CRL apparatus and the cloud-based CRL server. At decision block 302, a designation of the crane and the CRL apparatus is determined. The crane and the CRL apparatus may be “Not In Use,” “At Job Site,” or “In Transit.” A GPS unit associated with the CRL application 250 determines location and provides input into the status of the apparatus, which informs what notifications, if any, should be sent. With respect to the designation “At Job Site,” the methodology advances to decision block 304. The designation “At Job Site” means the crane's presence at the work site has been arranged and on-site responsibilities will be executed); 
Weithorn is not relied upon to teach determine an order for the worksite operations based on the weather model; and 
generate the machine control signal based on the determined order.
De Kontz teaches determine an order for the worksite operations based on the weather model (de Kontz [0077] In one embodiment, the fluid delivery plan may include a schedule for delivering fluid to the first, second, and third locations. The fluid delivery plan may also indicate a route for a fluid delivery machine to follow in order to deliver fluid to the first, second, and third locations.); and 
generate the machine control signal based on the determined order (de Kontz [0077] In step 740, a fluid delivery plan may be generated based on the first environmental data, second environmental data, and interpolated environmental conditions. The fluid delivery plan may identify an amount of fluid (e.g., water and/or other dust suppressant) to be distributed to each of the first, second, and third locations based on the first environmental data, second environmental data, and interpolated environmental conditions; also see Fig. 8 830 and note that the order of worksite operations is just one part of the entire worksite action plan).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application to modify Wiethorn in view of de Kontz to teach determine an order for the worksite operations based on the weather model; and 
generate the machine control signal based on the determined order, to perform an operation in the locations of interest in the least amount of time or to make sure that operations with high priority are dealt with first (de Kontz [0084-0086] and see [0087-0091] for other factors in determining order of operations).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wagner et al. (US 20190114847 A1) discloses Unmanned Aerial Vehicle (UAV)-Assisted Worksite Data Acquisition.
Flood et al. (US 20190100309 A1) discloses Using Unmanned Aerial Vehicles (UAVS or Drones) In Forestry Productivity and Control Applications.
Rusciolelli et al. (US 20170311534 A1) discloses a System for Conducting an Agricultural Operation using an Autonomous Vehicle.
Xu et al. (CN 202449771 U) discloses Intelligent Monitoring System of Tower Crane.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN T BRYANT/Examiner, Art Unit 2863                                                                                                                                                                                                        02/17/2022

/DANIEL R MILLER/Primary Examiner, Art Unit 2863